Citation Nr: 0827267	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1951 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which, in part, denied service connection for a low back 
disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a low back disability at 
present which is related to service.  


CONCLUSION OF LAW

The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, a letter dated 
in August 2004, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra.  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was afforded an 
opportunity for a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claim file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes that an examination is not needed because there is 
no persuasive evidence of in-service disease or injury or a 
presumptive disease which would support incurrence or 
aggravation and an indication that the claimed condition is 
related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Low Back Disability

The veteran contends that he has a low back disability that 
is related to service.  On his application for VA benefits 
received in July 2004, the veteran indicated that he was 
treated for back problems at the time of his service 
separation examination.  In his substantive appeal, he 
asserted that he has had a chronic back injury since service 
and that he was denied employment in 1955, because of back 
problems.  He reported that the family doctor who treated him 
for back problems in the 1950's and 1960's was deceased and 
that no records were available.  

While the veteran may believe that he has a low back 
disability which is related to service, he has not presented 
any competent medical evidence to support that assertion.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any back problems in 
service.  His service separation examination report in 
February 1955, showed his spine and musculoskeletal system 
was normal and no pertinent abnormalities were noted.  

Similarly, the veteran made no mention of any back problems 
on his original application for VA compensation benefits 
received in August 1976.  On VA examination in October 1976, 
the veteran report a history of kidney stones and occasional 
severe back pain that lasted for a short while, but was not 
shown to have any specific back problems on examination.  In 
fact, other than a reported history of occasional back pain 
when seen by VA in February 2004, the veteran has not 
provided any competent evidence that he has a low back 
disability at present.  An incidental finding of mild 
degenerative joint disease of the thoracic spine was noted on 
a VA chest x-ray study in October 1998, and the veteran was 
seen by VA in May 1989 for a possible urinary tract or 
prostate infection following complaints of urinary frequency, 
low back pain, and dysuria, and a history of kidney stones; 
the impression was acute prostatitis.  No pertinent 
abnormalities referable to the lumbosacral spine were noted.  

As to the veteran's current assertions that he has had 
chronic back problems since service, the Board finds his 
statements essentially are inconsistent with the objective 
evidence of record.  The veteran did not report any back 
problems at the time of his service separation examination in 
1955, nor were any pertinent abnormalities noted on 
examination at that time.  Further, the veteran made no 
mention of any back problems on his original application for 
VA benefits in August 1976.  While the veteran did mention 
that he had occasional back pain when examined by VA in 
October 1976, he did not relate his symptoms to service.  
Under the circumstances, the Board finds that the veteran's 
claim of having a chronic low back disorder since service is 
not supported by the contemporaneous record.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  

The Board considered the two lay statements, received in 
October 2005, to the effect that they recalled that the 
veteran was denied employment in 1955 due to a low back 
disability.  However, neither party is shown to possess the 
medical expertise necessary to render a medical opinion, nor 
did they offer any explanation or provide any credible 
evidence to support their assertions particularly in light of 
the complete absence of any contemporaneous objective 
evidence of a low back disorder for many years following 
service.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  As indicated above, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

As a layperson, neither the veteran nor the laypeople are 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr 
v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

As there is no competent evidence of a low back injury or 
chronic disability in service or at present, and no objective 
evidence of any manifestations of a low back disorder until 
many years after service, the record affords no basis to 
grant service connection.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a low back disability.  


ORDER

Service connection for a low back disability is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


